Name: Council Regulation (EEC) No 1835/89 of 19 June 1989 setting general rules on the production aid for high- quality flint maize
 Type: Regulation
 Subject Matter: economic policy;  consumption;  plant product
 Date Published: nan

 27 . 6 . 89 Official Journal of the European Communities No L 180/3 COUNCIL REGULATION (EEC) No 1835/89 of 19 June 1989 setting general rules on the production aid for high-quality flint maize Article 3 1 . For the purposes of this Regulation 'high-quality flint maize' shall be defined as the maize varieties entered in a national seed catalogue that display the following characteristics :  kernel type : horny,  kernel tip colour : orange, orange-red, red or dark red,  flotation test : a maximum of 15 % by weight of the sample floats . 2. The list of varieties meeting the definition of high-quality flint maize set out in paragraph 1 and the suitable areas for the production shall be adopted using the procedure set out in Article 26 of Regulation (EEC) No 2727/75. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (') » as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 10a (5) thereof, Having regard to the proposal from the Commission, Whereas Article 10a of Regulation (EEC) No 2727/75 states that aid is to be granted for the production in certain areas of the Community of certain varieties of high-quality flint maize ; whereas under these provisions the quality standards for selection of these varieties should be determined ; Whereas the specific utilization of the product requires 1 5 % moisture content to be obtained by pre-reaping drying ; whereas such natural drying can be effected only in areas with suitable weather conditions ; whereas the aid scheme should therefore be restricted to areas meeting this criterion ; Whereas, if the aid scheme is to operate satisfactorily, Member States must ensure that the terms on which aid is granted are respected ; whereas to this end arrangements should be made for areas sown to be declared and for the exercise of supervision by the Member States, Article 4 1 . Member States shall introduce the administrative arrangements, including physical inspection, necessary to ensure that the qualifying requirements for the aid are met. These arrangements shall include : (a) an obligation to declare areas sown and the certified seed varieties used. The declaration shall count as an application for aid provided that it is accompanied by the crop contract ; (b) systematic field checks on the accurarcy of declarations, referred to in point (a) ; (c) any other procedures determined, where appropriate^ using the procedure set out in Article 26 of Regulation (EEC) No 2727/75 . Article 5 The aid to be paid shall be calculated on the basis of the area cultivated. HAS ADOPTED THIS REGULATION : Article 1 The aid provided for in Article 10a of Regulation (EEC) No 2727/75 shall be granted by Member States for the production of . high-quality flint maize . The requirements set out below must be met. Article 6 Member States shall notify the Commission of the action taken pursuant to this Regulation and the areas in respect of which aid has been given. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . Article 2 The area sown must be tended in the normal way and, following ripening, the crop must be left standing in the field for a period long enough to allow natural drying to a moisture content not exceeding 15 % . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) See page 1 of this Official Journal . 27. 6 . 89No L 180/4 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989. For the Council The President C. ROMERO HERRERA